Voorhies, J.
The steamboat Tennessee Belle being under seizure, the Sheriff' of the parish of Orleans had her insured “ against harbor risks in the port of New Orleans. ”
The boat sank in port; and, damages to the amount of $1,966 50 having ensued, the Sheriff instituted this suit against the Insurance Company for the recovery of this claim.
The defence is that the Tennessee Belle was, at the time, unseaworthy; and that the loss is attributable to the carelessness of those having her in charge.
The evidence shows conclusively that the boat was seaworthy; and that the plaintiff and his agents were vigilant in the taking care of this property. The accident took place at 2 o’clock' — past midnight; and neither of the parties litigant have been able to assign the specific cause of the disaster. Prom this state of facts the law presumes the unseaworthiness of the vessel, — a presumption which it is incumbent on the owner to rebut by proof to the contrary. But this, as we have already stated, has been done by the plaintiff. Marcy v. Sun Mutual Insurance Company, 11 An. p. 749, and 14 An. p. 264.
It is, therefore, ordered and decreed, that the judgment of the District Court be affirmed, with costs.